DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the issues as described on annotated fig. 4 below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    726
    1133
    media_image1.png
    Greyscale


Claim Objections
Claim 9 is objected to because of the following informalities:  
Line 3 recites “the other end”. This should read “an other end”.
Lines 4-5 recite “which is recessed to provide with an accommodating slot”. This should read “which is recessed to provide an accommodating slot”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 requires “wherein the first adjusting rod rotates the first positioning unit to drive the rotating shaft and the first elastic member” on lines 22-23. It is understood that: 
“One end of the first elastic member 25 is fixed at one end of the first positioning unit 22, the first adjusting rod 224 rotates the first positioning unit 22 to drive the rotating shaft 24 and the first elastic member 25, and the other end of the first elastic member 25 is displaced in the accommodating space 212 along the axial direction of the rotating shaft 24, so that the first elastic member 25 generates different elastic restoring forces, allowing a user to conveniently adjust a counterweight relationship between the blind fabric 30 and the reel unit 20, thereby facilitating stepless adjustment of a height of the blind fabric 30” as described on lines 2-11 of page 9 of the specification, and that:
“…the user can abut a flathead screwdriver in the adjusting groove 228 of the first adjusting rod 224, and rotate the first adjusting rod 224 in a clockwise or counterclockwise direction,  and the first adjusting rod 224 will drive the rotating shaft 24 fixed with the first connecting member 221 to rotate, thereby causing the first elastic member 25 to compress or decompress, in this way, the  user is capable of using this function to adjust the counterweight” as described on lines 18-24 of page 10 of the specification.
It is also understood how an immediate rotations of element 224 would abut element 226 into one of the walls of element 2211, thereby causing rotation of the rotating shaft 24 and thereby the right end of spring 25, thereby adjusting the tension in the spring. But, it is not understood how rotation of the first adjustment rod is able to adjust the “counterweight relationship” and facilitate “stepless adjustment of a height of the blind fabric” as is an integral function of the device. This is because the specification is not clear in how this adjustment of the spring tension is maintained. It is not described in any detail whatsoever the workings of the components that lock any rotation of element 224 relative to the spring 25 when no adjustment is desired. Therefore, it appears that any adjustment that increases the spring tension of spring 25 would be lost immediately upon removal of the flathead screwdriver from element 228, as element 224 would be able to freely rotate back to its initial condition. It is not known whether spring 227 somehow rotationally locks element 224 and elements 222, if elements 222 and 223 are rotationally locked together, if the left end of element 24 is somehow held in place by element 24, or if there is another means altogether of preforming this necessary function. These details are not found in the specification; therefore, the device is not described in such a way in the specification to enable one of ordinary skill in the art how to make or use the invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without  “wherein the first adjusting rod rotates the first positioning unit to drive the rotating shaft and the first elastic member” on lines 22-23 of claim 1, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is not understood how rotation of the first adjustment rod is able to adjust the “counterweight relationship” and facilitate “stepless adjustment of a height of the blind fabric” as is an integral function of the device. This is because the specification is not clear in how this adjustment of the spring tension is maintained. It is not described in any detail whatsoever the workings of the components that lock any rotation of element 224 relative to the spring 25 when no adjustment is desired. Therefore, it appears that any adjustment that increases the spring tension of spring 25 would be lost immediately upon removal of the flathead screwdriver from element 228, as element 224 would be able to freely rotate back to its initial condition.
	Dependent claims are rejected for depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the first adjusting rod rotates the first positioning unit” on line 22. This is unclear because the first adjusting rod is part of the first positioning unit, per page 5 lines 5-8, and it is not understood how something can rotate itself.
Dependent claims are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng (US20200157883).
	Regarding claim 1, as best understood, Ng teaches a roller blind device (1) with stepless adjustment comprising: 
a roller blind base (3); 
a reel unit (comprising the elements in fig. 5 except for the roller blind base 3) pivotally disposed on the roller blind base (paragraph 0028 lines 1-16), the reel unit comprising an outer tube (2), two through holes respectively provided at two ends of the outer tube (a hole at each end of the tube, into which 6 and 10 can be inserted), an accommodating space communicating with the two through holes (fig. 3 shows the accommodating space between the ends of the tube), a first positioning unit (comprising 10 and 7 as shown in fig. 9) assembled with one of the two through holes (the right one in fig. 5), a second positioning unit (6) assembled with the other one of the two through holes (the left one in fig. 5), a rotating shaft (around which the spring 8 is found) accommodated in the accommodating space, and a first elastic member (8) assembled on an outer peripheral of the rotating shaft (fig. 9), wherein a plurality of limiting ribs (fig. 5 shows two ribs) are protrudingly provided in the outer tube toward the accommodating space along an axial direction of the outer tube (fig. 5), and one end of the rotating shaft is assembled with the first positioning unit (shown in fig. 3), the first positioning unit comprises a first adjusting rod (13), and the second positioning unit (6) comprises a second adjusting rod (the cylindrical portion of 6 as shown in fig. 5 if the rod, it is adjusting in the sense that it is able to rotate and adjust with the blind); and 
a blind fabric (4) assembled on an outer peripheral wall of the outer tube of the reel unit (paragraph 0028 lines 3-5); 
wherein one end of the first elastic member (8) is fixed at one end of the first positioning unit (paragraph 0031 lines 3-5); 
wherein the first adjusting rod (13) rotates the first positioning unit (rotates 14, which is part of 10) to drive the rotating shaft (the portion that connects to 14) and the first elastic member (8), and the other end (the left end) of the first elastic member (8) is displaced (as the right end is rotated) in the accommodating space along the axial direction of the rotating shaft (paragraph 0033 lines 8-22).
Regarding claim 2, Ng teaches that the first positioning unit (comprising 10 and 7 as shown in fig. 9) further comprising a first connecting member (14), a second connecting member (16) and a third connecting member (7), the first adjusting rod (13) is pivotally connected with (it is able to pivot relative to the components) and sleeved by the first connecting member (14), the second connecting member (16) and the third connecting member (7), the second connecting member (16) being positioned between the first connecting member (14) and the third connecting member (7), and one end of the first connecting member (the end with 20) being fixed with the first elastic member (8).
Regarding claim 3, Ng teaches that the second connecting member (16) being recessed to provide with a first accommodating chamber for assembling with the first connecting member (as shown in fig. 11), a limiting block (28) being protrudingly formed on an outer peripheral of the first adjusting rod (13) in a radial direction thereof and located in the first accommodating chamber (fig. 12), and a second elastic member being accommodated (12) in the first accommodating chamber.
Regarding claim 4, Ng teaches the first connecting member (14) being protrudingly provided with a guide block (21) and a guide opening (22) adjacent to the guide block along a radial direction of the first connecting member, the guide block being accommodated in the first accommodating chamber to make the limiting block moving in the guide opening (as shown in fig. 12), and the second elastic member (12) being disposed on an outer peripheral of the guide block (fig. 11).
Regarding claim 7, Ng teaches that the first adjusting rod (13) is recessed to form an adjusting groove (27) at one end opposite to the rotating shaft (fig. 9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US20200157883), as applied in claim 1 above, and further in view of KR200349137.
Regarding claims 5-6, Ng teaches that the second positioning unit (6) comprises a plurality of positioning members (on the outside of 6 as shown in fig. 5) protrudingly provided on an outer peripheral thereof (fig. 5). Ng is silent concerning a second accommodating chamber provided with the second adjusting rod for passing through, and a third elastic member sleeved on an outer peripheral of the second adjusting rod, wherein diameter widths of openings at two ends of the second accommodating chamber are different, and the second adjusting rod being provided with a stop portion to abut against one end of the third elastic member, and a snap portion being provided at the other end of the second adjusting rod opposite to the stop portion, the snap portion being snapped and limited in an opening at one end of the second accommodating chamber, and the third elastic member being limited between the stop portion and the snap portion.
KR200349137 teaches (figs. 8-9) a positioning unit (as shown in fig. 9) inserted into an end of a roller tube (300) that comprises a plurality of position members (on the outside of 190 in fig. 9) a second accommodating chamber (inside 190 in fig. 9) provided with a second adjusting rod (171) for passing through, and a third elastic member (180) sleeved on an outer peripheral of the second adjusting rod, wherein diameter widths of openings at two ends of the second accommodating chamber are different (the width of the chamber is more narrow on the right side of the figure compared to the left side as shown in fig. 9) and the second adjusting rod (171) being provided with a stop portion (170) to abut against one end of the third elastic member (180), and a snap portion (the right end) being provided at the other end of the second adjusting rod opposite to the stop portion (fig. 9), the snap portion being snapped (see 112b above) and limited in an opening at one end of the second accommodating chamber (this is limited from entering the opening at the end of the chamber), and the third elastic member (180) being limited between the stop portion (170) and the snap portion (the right end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng by replacing the second positioning unit with that of KR200349137. This alteration provides the predictable and expected results of a second positioning unit that is able to be quickly disengaged from the roller blind base.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ng (US20200157883), as applied in claim 1 above, and further in view of Chatellard (US 2005/0051283).
Regarding claim 8, Ng does not teach the outer tube of the reel unit being further provided with two retractors.
 Chatellard teaches a roller blind device (shown in fig. 6) with an outer tube (1) of a reel unit provided with two retractors (14, 14’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng with the teachings of Chatellard by modifying the outer tube of the reel unit so it is further provided with two retractors. This alteration provides the predictable and expected results of helping to balance the system in all positions of the fabric (paragraph 0046 lines 17-18 of Chatellard).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ng (US20200157883), as applied in claim 1 above, and further in view of Hung (US 7748430).
Regarding claim 9, Ng teaches (fig. 4) one end of the blind fabric being assembled with the outer tube (shown in fig. 4), and the other end of the blind fabric being assembled with a counterweight rod (5) which is recessed to provide with an accommodating slot (the slot in the bottom of the counterweight as shown in fig. 4). Ng does not teach a pull rod accommodated in the accommodating slot.
Hung teaches (fig. 1-5) a blind with one end of a blind fabric (10) being assembled with a counterweight rod (20) which is recessed to provide with an accommodating slot (24), with a pull rod (40) accommodated in the accommodating slot (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ng with the teachings of Hung, by modifying the counterweight rod so that it is recessed to provide with an accommodating slot, with a pull rod accommodated in the accommodating slot, as taught by Hung. This alteration provides the predictable and expected result of a handle for a user to grab to control the blind that helps the blind roll and unroll evenly due to the rod being in the center of the outer tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634